Claims 2, 11, 15, 24 are canceled.  Claims 1, 3-10, 12-14, 16-23, 25-26 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3-10, 12-14, 16-17, drawn to a method of treating a sclerotic condition comprising administration of an expression vector, or cells comprising an expression vector, wherein said vector or cells comprise a polynucleotide encoding a fusion protein comprising a non-matrix metalloproteinase (non-MMP) signal peptide and a matrix metalloproteinase (MMP) polypeptide, or an enzymatically active collagen-degrading fragment thereof.

Group II, claim(s) 18-23, 25-26, drawn to a lentiviral vector comprising a polynucleotide encoding a fusion protein comprising a non-MMP signal peptide and a MMP polypeptide, or an enzymatically active collagen-degrading fragment thereof operably linked to a gene switch system and cell comprising said polynucleotide.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature linking Groups I-II appears to be that they all relate to a polynucleotide encoding a fusion protein comprising a non-MMP signal peptide and a MMP polypeptide.

However, Bookbinder et al. (US 20100284995) disclose a polynucleotide encoding a fusion protein comprising a non-MMP signal peptide and a MMP polypeptide.

Therefore, the technical feature linking the inventions of Groups I-II does not constitute a
special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over
the prior art.

Accordingly, Groups I-II are not so linked by the same or corresponding special technical
feature as to form a single general inventive concept.

Additionally, search of each invention noted above would also impose a serious burden because at least different search strategies, terms of search and/or queries in different databases and sources would be required.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Patent Examiner, Art Unit 1656